MOORMAN, Circuit Judge
(dissenting). Habeas corpus was sought on the sole ground that the petitioner was denied an opportunity. to introduce evidence in support of his plea opposing removal. I am willing to assume that he could and would have introduced evidence supporting every denial and every allegation of fact stated in that plea, and still I think that would not have been enough. The indictment charged him with committing five offenses, I think more than that, but five according to the majority opinion — those set out in counts 1, 2, 3, 5, and 6. When introduced in evidence it made out a prima facie case for removal as to each of those offenses. Jeffries had the right, of course, to overcome this prima facie ease if he could, that is the right to introduce evidence in support of his written plea, but nothing more. That plea contained motions for bills of particulars as to certain allegations in the indictment, a denial of other allegations, and the reiterated affirmative defense that on December 26, 1924, the petitioner had parted with his interest in the Jeffries Service Company.
A denial by Jeffries under oath that he was guilty of the offenses charged, and the fact, if it is a fact, that he disposed of his interest ih the service company on December 26, 1924 (which is all that his plea amounted to), would not, it seems to me, have overcome the ease made out by the indictment. For that matter, the offenses charged in counts 1, 2, 3, 5, and 6 were alleged to have been committed prior to December 26th. As to offenses alleged to have, been committed after that date, proof of the disposal *234of Ms interest in the company at that time-would not have shown that he did not, as alleged in the indictment, join the other defendants in devising a scheme, a completed scheme, prior to that date, which contemplated the doing of some tMngs before and others after December 26th to carry it out, or that in carrying it out he or one of Ms associates did not cause the later letters to be mailed to some person or persons intended to be defrauded. If he had alleged that he was not the Charles Jeffries referred to in the indictment, or that Ms name appeared therein through mistake, or had alleged some special circumstance or fact showing that he could not have participated in the scheme or caused the letters to be mailed, the ease made out by the indictment could have been overcome. But he made no such allegation, and in my opinion what he did allege was not sufficient, especially -as to the count based on a letter which he had signed. This, I think, is in accord with the Hawkins and Meehan. Cases.